EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received April 28, 2021 (the “Response”).  
In response to the Response, the previous (1) objections to the drawings under 37 C.F.R. § 1.84; (2) objections to the Specification under 37 C.F.R. § 1.57(e); (3) objection to claims 1–20 under 37 C.F.R. § 1.71(a); (4) rejection of claim 7 under 35 U.S.C. § 112(b); (5) rejection of claims 1–6, 8, 10, 11, and 13–20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–3 and 5–21 are currently pending.  

Information Disclosure Statement (IDS)
The IDSs filed March 22, 2021 and April 28, 2021 comply with the provisions of 37 C.F.R. § 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDSs have been placed in the application file, and the information referred to therein has been considered.

Allowable Subject Matter
Claim 1–3 and 5–21 allowed.
Regarding claim 1, the prior art of record does not teach upon determining that at least one of the values for monitoring the configured subservice is not within the confidence interval and that service-level performance is not degraded, 
Claim 15 by analogy.
Regarding claim 18, the prior art of record does not teach determining a rate at which to obtain values of the subservice metric from the configured subservice by: repeatedly varying a baseline rate at which values for determining the rate are obtained, while searching for an oscillation pattern in the values for determining the rate; and when the oscillation pattern is found, setting the rate to the baseline rate.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20210105189 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449